DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 25 November 2020. The present application claims 1-66, submitted on 25 November 2020 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karr (U.S. Pub. No. 2018/0056572).
Regarding claim 24, Karr discloses (see Figure 2 and Figure 3) a film processing module (130), comprising: a carriage assembly (134; 135) configured to move along a supporting rail (132); a linear actuator (170) engaged with the carriage assembly (134; 135); and an upper multi-functional assembly (220) engaged with and cantilevered relative to the linear actuator (170) to perform a function on a film (139) adjacent to the supporting rail (see Paragraph 0042).
Regarding claim 25 and 26, Karr discloses (see Figure 2 and Figure 3) wherein the linear actuator (170) includes a guide rail (132); and wherein the upper multi- functional assembly (220) is configured to move along the guide rail (see Paragraph 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Melandri (U.S. Pub. No. 10,843,414) in view of Ortiz (U.S. Patent No. 6,876,896).
Regarding claims 1 and 33, Melandri discloses (see Figure 1) a system (1), comprising: a film processing module (14); and a processor (55) and memory (55, interpret to be incorporated with the disclosed computer) in communication with the film processing module (see Column 5, line 32-37) to: dynamically coordinate movement of the film processing module (14) relative to a moving web of film (2; see Column 3, line 20-25), perform a function on the web of film with the film processing module (14) to form a film product (3, see Column 2, line 65-67 – Column 3, line 01-06). 
Melandri discloses all of the elements of the current invention as stated above except for the explicit disclosure of a conveyor at a transfer position to convey the film product to a further station. 
Ortiz discloses (see Figure 2) a conveyor system (121) for use in a manufacturing operations consisting of conveyor (123) for conveying a product (226) to a further processing station (see Column 19, line 14-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Melandri to incorporate the disclosure of Ortiz to include a conveyor system at a transfer point. Doing so would enable the conveyance of the product to further station(s) for further processing and/or shipping.
Regarding claims 2-5, Melandri discloses (see Figure 1) wherein the film processing module (14) is a single film processing module (14) that is adapted to independently clamp, cut, and seal the film (see Column 4, line 18-22); wherein the film processing module (14) includes a cutting mechanism (41), and wherein the cutting mechanism (41) includes an upper multi-functional assembly (14a) and a base (14b), the base (14b) fixed relative to the upper multi-functional assembly (14a; see Figure 1); wherein the web of film (2) is disposed between the upper multi-functional assembly and the base (see Column 4, line 33-43); and wherein the processor (55) is configured to maintain contact between the cutting mechanism and the web of film for a predetermined period of time (see Column 4, line 33-43).
Regarding claims 6-11, 34, Melandri discloses (see Figure 1) comprising a supporting rail (13), wherein the film processing module (14) is moveably mounted on the supporting rail (13; see Column 3, line 56-57);  wherein the film processing module (14) is electrically powered by a bus (50) disposed concentrically to the supporting rail (see Column 5, line 02-10); wherein the supporting rail (13) includes a plurality of rail sensors (51) in communication with the processor (55) and the processor (55) is further configured to monitor a location of the film processing module along the supporting rail (see Column 5, line 32-43). wherein the supporting rail (13) forms a curvilinear circuit (see Figure 1); wherein the supporting rail (13) is oblong (see Figure 1); and wherein the web of film (2) travels along an axis adjacent and parallel to the supporting rail (13, see Figure 1).
Regarding claims 12-14, 35, 37, 38 and 39, Melandri discloses (see Figure 1) wherein the film processing module (14) includes a module sensor (53) in communication with the processor (55) and the processor (55) is further configured to determine an offset of the film processing module (14) relative to a demarcation on the web of film (2) based on information from the module sensor (see Column 3, line 56-58 and Column 5, line 24-31); wherein the processor (55) is further configured to move the film processing module (14) relative to the web of film to close the offset (see Column 3, 56-58) and wherein the processor (55) is further configured to cut the web of film (2) with the film processing module (14) when the offset is closed (see Column 4, line 37-43).
Regarding claim 15-17, 40, Melandri discloses (see Figure 1) wherein the film processing module (14) is one of a plurality of film processing modules (14, see Figure 1) and the processor (55) is further configured to dynamically coordinate movements of the film processing modules (14) relative to one another (see Column 3, line 56-58); wherein: a first set of the plurality of film processing modules (14) is adapted to perform a first function on the web of film (see Column 4, line 18-22); and a second set of the plurality of film processing modules (14) is adapted to perform a second function on the web of film (see Column 4, line 18-22).
Regarding claim 18-20, 36, Melandri discloses (see Figure 1) wherein the processor (55) and the film processing module (14) are in wireless communication with one another (see Column 5, line 36-43); wherein the film processing module (14) includes, and is electrically powered by, a battery (see Column 4, line 18-22); and wherein the cutting mechanism (41) includes one or more of a cutting wire and a heatable knife (see Column 4, line 49-64).
Regarding claim 21-23, Ortiz discloses (see Figure 10) a registration sensor (329) adjacent to the web of film (312), the registration sensor (329) to detect demarcations (332) on the web of film (see Column 17, line 60-67); wherein the processor (42) and memory are configured to determine a frequency of the demarcations (332) as the demarcations (332) pass the registration sensor (329) and an offset between the demarcations (see Column 18, line 01-21); and wherein the processor (42) and memory are configured to dynamically coordinate movement of the film processing module (370; 371) relative to a moving web of film (312) based on the offset (see Column 18, line 01-21).

Allowable Subject Matter
Claims 27-32 & 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.
Claims 42-66 are in condition for allowance. Independent Claims 42, 61 & 63 as originally filed amended includes a film processing module comprising an upper multi-functional assembly consisting of a support arm; a clamping plate suspended from the support arm, a cutting mechanism and a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731